Citation Nr: 0526674	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  95-13 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU), under 38 C.F.R. § 4.16(b).

2.  Entitlement to extra-schedular evaluation under 38 C.F.R. 
§3.321(b)(1) for a left knee disability.

3.  Entitlement to separate ratings under Diagnostic Code 
5260 (leg, limitation of flexion), and Diagnostic Code 5261 
(leg, limitation of extension) for the service-connected left 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a June 2005 joint motion to the Court of Appeals for 
Veterans Claims (Court), the veteran and the VA Secretary 
requested that the September 2004 Board decision, which 
denied entitlement to an extra-schedular evaluation for the 
left knee disability under 38 C.F.R. §3.321(b)(1), be vacated 
and remanded.  In June 2005, the Court granted the joint 
motion, and remanded the appeal to the Board for compliance 
with the instructions given in the joint motion.  

The joint motion instructs the Board to (1) forward to the 
veteran, prior to reaching a decision in the appeal, a copy 
of the April 2003 letter submitted by the office of the 
Director of the Compensation and Pension Service, and any 
other letters generated by the Director of the Compensation 
and Pension Service or the Under Secretary for Benefits with 
regard to the veteran's claim for extra-schedular evaluation 
under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b); (2) refer the 
veteran's case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1); (3) 
direct the RO to address, in a supplemental statement of the 
case, the claim of entitlement to an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1); (4) consider 
separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion), and Diagnostic Code 5261 (leg, limitation of 
extension) for the veteran's service-connected left knee 
disability, and if granted, take such ratings under 
consideration when evaluating extra-schedular TDIU under 38 
C.F.R. § 4.16(b) and extra-schedular evaluation under 38 
C.F.R § 3.321(b)(1); and (5) address entitlement to extra-
schedular total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU) 
under 38 C.F.R § 4.16(b).  

Accordingly, this claim is REMANDED for the following 
actions:

1.	The RO is to refer the case to the 
Director of the Compensation and Pension 
Service or the Under Secretary for 
Benefits, for extra-schedular 
consideration under 38 C.F.R. § 
3.321(b)(1) (2004).

2.	The RO is to forward to the veteran a copy 
of the April 2003 letter submitted by the 
office of the Director of the Compensation 
and Pension Service, as well as any other 
letters, to include the letter sought in 
Remand paragraph 1, generated by the 
Director of the Compensation and Pension 
Service or Under Secretary for Benefits 
with regard to the veteran's claim for 
extra-schedular evaluation under 38 C.F.R. 
§§ 3.321(b)(1) and 4.16(b).

3.	The RO is to provide the veteran with a VA 
orthopedic examination to determine the 
current severity of the veteran's service-
connected left knee disorder.  The claims 
folder must be made available to the 
examiner for review.  The examiner should 
report all clinical findings, and opine 
regarding the degree of all associated 
functional impairment.  The examiner 
should specifically comment on the 
presence or absence of arthritis, report 
ranges of motion of the left knee, and 
ascertain the presence, and severity, of 
any instability or laxity of the knee.

4.	The RO is to re-evaluate the veteran's 
left knee disability, with consideration 
given to whether the veteran warrants 
separate ratings under Diagnostic Code 
5260 (leg, limitation of flexion), and 
Diagnostic Code 5261 (leg, limitation of 
extension), pursuant to VAOPGCPREC 9-2004 
(9/17/04).  

5.	In the supplemental statement of the case, 
the RO is to address the claims of 
entitlement to an extra-schedular 
evaluation under 38 C.F.R. §§ 3.321(b)(1) 
and 4.16(b).

6.	To help avoid future remand, the RO should 
ensure that all requested development has 
been completed (to the extent possible) in 
compliance with the REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

7.	After the RO has readjudicated the 
veteran's various claims, if the benefits 
sought on appeal are not granted, the 
appellant should be provided with a 
supplemental statement of the case, and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

